DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Reply filed 9/28/2021. 
Claims 1-8 are pending.
Previous rejections under 35 USC 103 and double patenting are maintained and recited below.
Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because: the terminal disclaimer identifies a party who is not the applicant. 
Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive. Applicant argues (1) the art of record, Robinson US 2016/0160139, is not enabled. 
Applicant’s argument is not persuasive. First, the cited publication, now an issued patent, is presumed enabled as discussed by applicant. While this presumption is rebuttable, Applicant’s arguments are not persuasive. Each of the factors discussed by applicant are addressed below. First, it is noted that the disclosed process is substantially the same process as claimed in the instant application and hydrodesulphurization, the primary chemical reaction disclosed, is well known in the art.  This discussed factors include: 
Undue Experimentation, Claim Breadth. Listed in the analysis as not a significant factor. Examiner agrees. 
Undue Experimentation, Nature of the Invention. Applicant argues that because the process is a catalytic chemical process, this factor weighs against enablement of the reference. Examiner disagrees. The mere fact that the process is a chemical catalytic process does not touch on the enablement of the specific reference. 
Undue Experimentation, the state of the prior art: Applicant argues this factor is neutral to slightly negative. Given the state of the art of hydroprocessing, including varying feeds, Examiner agrees that this factor is neutral.
 Undue Experimentation, Skill in the Art. Listed in the analysis as a neutral factor. Examiner agrees. 
Undue Experimentation, Level of Predictability. Applicant argues that the level of predictability of heavy hydrocarbon hydrotreatment is low and weighs against enablement in Robinson. Examiner disagrees. Robinson teaches the hydrotreating process with sufficient specificity with respect to the feed properties, detailed catalyst including a list of suitable hydrotreating catalyst described in the art (0061), and narrow range of effective hydrotreating conditions (0064), to enable one to perform the process. It is unclear what lacking that renders this hydrotreatment process not enabled.
Undue Experimentation, Amount of Direction. Applicant references (1) the catalyst material in example 1 being too general, example 1 lacking LHSV and hydrogen rate, and listing of broad operation conditions; and (2) the use of “vacuum resid feed stream” in a non-conventional manner. Applicant also argues (3) Figure 1 includes “significant and important process teachings” and that examiner disregards these teachings with no express teaching by Robinson. This is not persuasive. Robinson provides sufficient teaching of the catalyst, including a number of suitable examples listed in referenced patents. Robinson teaches the vacuum residue stream with sufficient specificity as discussed in the arguments section of the previous action. Robinson explicitly teaches that the feed may include or may not include additional feeds. The process is disclosed in the specification and claims as including optional features, some of which are exemplified in the figure, but the references is not limited to the exemplified figure, but for all it teaches, including those embodiments not depicted. 
Undue Experimentation, Number of Result Determinative variables. Applicant argues that result determinative variables render the art inherently unpredictable, including reactor, catalyst selection, and operating conditions. These are all variables that are well known in the art and can be selected by one of ordinary skill in the art, are sufficiently disclosed in the specification, and are the same variables which require selection in the instant application. While only one prophetic examples is given, which applicant argues is insufficient, examples covering all embodiments are not required. Additionally, the illustrative embodiment of Figure 1 is not “disregarded” as suggested, but merely one embodiment and not limiting of the full disclosure (or independent claim) of the publication.
In view of the factors discussed, Examiner does not find the presumption of enablement is overcome. Each of these factors presented, outside the arguments around the illustrative embodiment figure 1 and example 1, equally apply to the instant application. Robinson teaches hydrotreating a feedstream under a given set of conditions. It is typical to include a range of operating conditions and within the skill of one in the art to design within the conditions based on specific feed treated and products desired. Robinson teaches using a commercial hydrotreating catalyst sufficiently detailed and provides a number of example catalysts. With respect to the feedstream with optional co-feeds, the presence of optional co-feedstreams and examples using such does not negate the teachings of treating the feedstream alone and the lack of an example of a specific embodiment without co-feed does render the process not enabled. 
Applicant further argues, if found enabled, the resid feed of Robinson is not the same as claimed. This argument was presented and addressed in the previous action. 
Applicant further argues, if found enabled, the feed of Robinson requires a blend because one of the figures shows a blend. Again, this argument was presented and addressed .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2016/0160139) in view of Stiles (US 3,518,206) and Christensen (US 3,694,343).
With respect to claims 1-3, Robinson teaches a method for making a low sulfur marine bunker fuel (i.e. a product heavy marine fuel oil) (0010), comprising: contacting a vacuum resid feed stream having at least 2,000 ppm sulfur (the vacuum resid is a Feedstock Heavy Marine Fuel Oil as explained below) with a hydrogen containing gas (i.e. a quantity of Activating Gas mixture) in the presence of a hydrotreating catalyst under effective hydrotreating conditions to reduce the sulfur (0010). The hydrotreated resid is blended with 0-60% of other components to produce a product bunker fuel (0010-0011; 0023; see 0025-39).  The blending step is optional and when not selected the hydrotreated effluent alone makes up the bunker fuel.
With respect to the feedstock, called vacuum resid in Robinson, Robinson teaches wherein the sulfur content of the resid feed is at least 2,000 ppm or even at least 3 wt. % (0024), which encompasses the claimed range. With respect to the vacuum resid corresponding to the Feedstock Heavy Marine Fuel Oil less environmental contaminants, Robinson teaches treating a resid stream having a boiling points as defined in 0041-0051, such as an IBP of at least 250 C and a FBP of at most 845 C, with only hydrotreatment to remove sulfur “without substantial cracking” to produce a marine product that may meet the standards of a residual marine fuel under ISO 8217:2017 (compare ISO 8217 table 2 with Robinson 0025-0039; 0052). Given the resid material is within the boiling range of a residual marine fuel oil, and the effluent produced from hydrotreating with minimal cracking meets the standards for a residual marine fuel under ISO 8217, the resid stream is interpreted as a Feedstock Marine Fuel Oil. Note that the specification, outside of claim 4 and the corresponding discussion in the specification that further limits a Feedstock Marine Fuel Oil to meeting the IDSO 8217 standard, the Feedstock With respect to the aluminum plus silicon content of the vacuum resid, Robinson teaches wherein the feed is subject to hydrotreating to reduce sulfur with minimized cracking under the same conditions claimed (see discussion under claim 8) with the same catalytic components (see claim 7) to produce a product having properties meeting the product specifications claimed (claim 4 and 6). It is expected then that the feed silicon plus aluminum content of the feed would fall within the range claimed given the same product silicon content is achieved. 
Robinson teaches using hydrotreating catalysts containing metals and porous supports in any suitable reactor (0060-0063). Robinson is silent regarding wherein the one or more catalysts are in the form of a structured catalyst bed.
However, structured catalyst beds are well known in the art. Stiles teaches catalyst beds comprising silica catalysts on structured materials. In one example, the packing may be formed by corrugating a material such as porous or nonporous metal or ceramic, placing multiple corrugated sheets node to node to form honeycomb packing (col. 2). The catalyst material is coated on the corrugated sheets, thus forming a catalyst rich space and a catalyst lean space within the structured catalyst bed. The catalyst material which may be used inorganic material commonly used as such and includes the hydrotreating metals as well as support material (see col. 5) disclosed in Robinson (compare Robinson, 0060-0063). Stiles teaches wherein the supported catalyst may be used in hydrogenation, hydrodesulfurization, hydrocracking and isomerization reactions, among others (col. 11, 14, 15-16).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to conduct the process of hydrotreating of Robinson using hydrotreating catalyst in known supported form such as corrugated sheets forming a honeycomb structure as taught in Stiles to provide contacting of the oil and hydrogen with catalyst required for the hydrotreating reactions to occur. See MPEP 2143.
Robinson is silent regarding separating the hydrotreated effluent into a liquid component and bulk gaseous components; and further separating any residual gaseous components and by-product hydrocarbon components from the Product Heavy Marine Fuel Oil.
However, Robinson discloses wherein the initial boiling point of the final product after hydrotreating the vacuum resid may be at least 250C or even an initial boiling point of at  least 310C (0042). The hydrotreating reaction will knowingly produce gases such as hydrogen sulfide and unused hydrogen. While cracking is minimized (0016), some conversion to lower boiling hydrocarbons will inherently take place in the hydrotreating reaction. Thus, to achieve the product initial boiling point of e.g. 310+C separation of gaseous and hydrocarbon byproducts boiling below the initial boiling point must occur. 
Christensen provides an example of known separation techniques for separating hydroprocessed effluent, including vapor liquid separation of a hydrogen rich gas for recycle, followed by stripping the liquid to remove additional light gases such as H2S, H2, methane, ethane, propane and butane (Figure; col. 5, line 41+; col. 6, line 17+; col. 3, line 1+).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to separate the hydrotreated effluent in the process of Robinson using known separation techniques for separating gas, distillates, and residual oils from hydrotreated effluent as taught in Christensen to obtain the desired initial boiling point of the hydrotreated resid product.  It is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. MPEP 2143. 
With respect to claim 4, Robinson teaches wherein the Product complies with the properties listed in table 2 of ISO 8217 (2017) (compare ISO 8217 with Robinson at 0025-0039, 0052, and table 4; see also claim 6 below). Each of the properties taught in Robinson either overlap or fall within the claimed range. Robinson teaches wherein the product has a sulfur content of between 5 and 5000 ppm (0026-0027). 
Robinson is silent regarding the remaining properties listed in ISO 8217, including metals, and thus silent regarding wherein the Feedstock Heavy Marine Fuel Oil complies with ISO 8217 (2017).
However, Robinson teaches wherein the feed is subject to hydrotreating to reduce sulfur with minimized cracking under the same conditions claimed (see discussion under claim 8) with the same catalytic components (see claim 7) to produce a product having properties meeting the product specifications claimed (claim 4 and 6). It is expected then that the feed that produces the same product as claimed using the same process as claimed and has overlapping properties of viscosity, density and carbon content would have other properties within or in overlapping ranges.
A prima facie case of obviousness is established when a prior art range encompasses, overlaps, touches or lies inside a claimed range. MPEP 2144.05; see also MPEP 2131.
With respect to claim 5, Robinson provides a single exemplary vacuum resid (i.e. feedstock heavy marine fuel oil) with a kinematic viscosity at 50C of 400-550 cSt (table 1) (determined using ISO 3104 according to par. 0032-33), which falls within the claimed range of 180-700 mm2/s; a density at 15C of 900-1000 kg/m3 (table 1) (determined using ISO 3675 or 12185 according to par. 0034-35), which falls within the range of a maximum of 991-1010 kg/m3; and a Conradson carbon residue of 4-7 wt. % (table 1) (method not provided), which falls within the range of less than 20 mass %. A prima facie case of obviousness is established when a prior art range encompasses, overlaps, touches or lies inside a claimed range. MPEP 2144.05; see also MPEP 2131.
Robinson is silent regarding the exemplary or a required CCAI, flash point and aged sediment content of the vacuum resid. 

With respect to claim 6, Robinson teaches wherein the product has the following (0025-0039; 0052):
a kinematic viscosity at 50C  (ISO 3104) of at most 400 (0032);
a density at 15 C (ISO 3675 or ISO 12185) of at least 870 or at most 1,000 kg/m3 (0034-0035);
a CCAI (ISO 8217) of 880 or less (0038); 
a flash point (ISO 2719) of at least 60 C (0052); 
a sediment content and oxidation stability after aging (both ISO 10307-1) of less than 0.1 wt% (0052);
a carbon residue--micro method (ISO 10370) of 4.99 wt. % (table 4); and
an aluminum plus silicon (ISO 10478) content of e.g. 8 mg/kg (table 4). 
With respect to the method of determining micro carbon content, aged sediment content and aluminum plus silicon, the art does not expressly tech using ISO 10370, 10307-2, or 10478, respectively. However, it is expected that the value measured or calculated in the art was determined by an appropriate method which would achieve substantially the same results. 
With respect to claim 7, Robinson teaches wherein the catalyst materials comprises a Group VIII metals such as Ni and/or CO and a Group VIB metal such as Mo and/or W; optionally a porous inorganic oxide catalyst carrier such as , alumina, silica, titania, calcium oxide, strontium oxide, barium oxide, among others (0060-0062). The hydrogen-containing (treat) gas can be either pure hydrogen or a gas containing at least 50 vol. % to at least 90% 
A prima facie case of obviousness is established when a prior art range encompasses, overlaps, touches or lies inside a claimed range. MPEP 2144.05; see also MPEP 2131.
With respect to claim 8, Robinson teaches a ratio of hydrogen to feed in the range of 500-100,000 scfb, which falls within the claimed range; a total pressure from 300-3000 psig, which falls within the claimed range; a temperature of 550-800F, which falls within the claimed range; and an LHSV of 0.1-20 hr-1, which overlaps the claimed range (0064). 
A prima facie case of obviousness is established when a prior art range encompasses, overlaps, touches or lies inside a claimed range. MPEP 2144.05; see also MPEP 2131.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 5-8 of copending Application No. 16/103,896 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims merely overlap in scope. For example, instant claim 1 claims operating under reactive conditions while the reference application, claim 5, operates under reactive distillation conditions, which includes reactive conditions (claim 8 of each application claims the same conditions as reactive conditions and reactive distillation conditions). Similarly, reference claim 5 further limits the feed and products compared to instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771